Citation Nr: 0915383	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-12 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for claimed chronic 
hepatitis C.  

2.  Entitlement to service connection for an ulcer condition 
claimed as due to an H. pylori infection and for claimed 
gastroesophageal reflux disease.  

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for additional right shoulder disability 
as a result of treatment at a VA Medical Center.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to 
June 1968.   

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the RO that 
denied service connection for hepatitis C and H. pylori, 
ulcerative colitis, and gastroesophageal reflux disease and 
denied entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for additional right shoulder disability 
as a result of treatment at a VA Medical Center (VAMC).  

The Veteran's original claims file currently is unavailable 
for review and his record has been rebuilt in accordance VA 
procedures.  

The  issue of compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for additional right shoulder disability as a 
result of treatment at a VA Medical Center is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's service treatment record is not available 
for review, but he is shown to have received medical 
attention for gastrointestinal manifestations and other 
findings that could be attributable to his having 
"hepatitis" while on active duty.  

2.  The currently demonstrated liver disease due to a 
hepatitis C is shown as likely as not to be the result of an 
infection related to various risk factors including the 
exposure to contaminated blood in connection with events that 
likely occurred during Veteran's active service, that 
included duty in the Republic of Vietnam.  

3.  The Veteran currently is not shown to have peptic ulcer 
disease due to an H. pylori infection or gastroesophageal 
reflux disease that can be causally linked to any event or 
incident of his active service.  

4.  The Veteran is not shown to have manifested initial 
complaints or clinical findings due to ulcerative colitis 
until many years after his period of active service.  

5.  The currently demonstrated colitis, resolved is not shown 
to be due to a likely acute gastrointestinal infection 
experienced in service or other documented event or incident 
of the Veteran's period of active duty.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by chronic Hepatitis C is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 105, 1101, 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1(n), 3.159, 3.301, 3.303 (2008).  

2.  The Veteran is not shown to have a disability manifested 
by a peptic ulcer due to an H. pylori infection, 
gastroesophageal reflux or ulcerative colitis that is due to 
disease or injury that was incurred in or aggravated by his 
period of active service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in her 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

As noted, the Veteran's claims file has been rebuilt.  As 
noted in the May 2005 Statement of the Case, the Veteran was 
provided with an initial VCAA letter in February 2003.  

In a letter dated in June 2005, he was provided notice 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need to submit any outstanding evidence that pertained to the 
claim.  In March 2006 and July 2008 letters he was 
specifically advised of how disability ratings and effective 
dates are assigned.  In letters dated in September and 
November 2007 and October 2008, he was provided with specific 
information regarding what evidence had been received and 
what evidence had been declared unavailable.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's post service VA and private treatment records, and 
his statements in support of the claim.  

Numerous efforts were made to obtain all records identified 
by the Veteran during the course of this appeal, and he was 
informed when particular records were reported to be 
unavailable, including ones from the Fresno County Department 
of Health and Human Services, and service clinic records from 
Clark Air Force Base.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran and his representative have been active 
participants in the claims process and have been fully 
informed of the status of the claim.  

Thus, the record demonstrates that the Veteran had actual 
knowledge of what was needed to substantiate the claim, which 
cured any defect in the notice provided.  See Sanders, supra.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  

As such, there is no indication that there is any prejudice 
to the Veteran in considering this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  



Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes that a VA "Fast Letter" issued in June 2004 
(Veterans Benefits Administration (VBA) Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that hepatitis C was spread primarily by contact with blood 
and blood products, with the highest prevalence of hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  

In Fast Letter 04-13, it is noted that "occupational exposure 
to HCV [hepatitis C virus] may occur in the health care 
setting through accidental needle sticks.  A veteran may have 
been exposed to HCV during the course of his or her duties as 
a military corpsman, a medical worker, or as a consequence of 
being a combat veteran."  

The Fast Letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  See also 
VBA All Station Letter 211B (98-110) November 30, 1998; VBA 
Training Letter 211A (01-02) April 17, 2001 (major risk 
factors for hepatitis C include IV drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades).  

VA has recognized that transmission of hepatitis C through 
jet injectors is "biologically plausible" and that it is 
essential that a report on which a determination of service 
connection is made include a discussion of all modes of 
transmission.  VBA Fast Letter 04- 13, June 29, 2004.  

It also noted that transmission of hepatitis C virus with air 
gun injections was "biologically plausible," notwithstanding 
the lack of any scientific evidence so documenting.  It noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.1(n), 3.301.  

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).  


Hepatitis C

The Veteran's claim of service connection for hepatitis C was 
received in October 2001.  As noted, his claims folder was 
apparently mislaid and had to be rebuilt.  As a result, the 
actual service treatment records are not in the file.  The 
March 2003 rating decision and May 2005 Statement of the Case 
reference these documents, however.  Hence, it may be 
presumed that they were of record at the time of the initial 
determination and that the information contained therein was 
accurately detailed in these documents when they were 
prepared.  

The Statement of the Case noted that the Veteran's service 
treatment records contained one entry when he was seen for 
complaints of stomach cramps, vomiting and dark urine.  The 
assessment was that of gastroenteritis, hepatitis or rule out 
appendicitis.  Subsequent entries only noted gastroenteritis 
and laboratory results did not evidence a "positive 
hepatitis result."  

The Veteran asserts having exposure to infected blood 
products during his tour of duty in the Republic of Vietnam, 
including as a result of handling dead bodies, receiving a 
transfusion, being vaccinated with an air gun and using 
illegal intravenous drugs.  His statements regarding illegal 
drug use are inconsistent.  

In some reports, the Veteran notes that he first began using 
drugs intravenously after service.  In other reports, 
including at a January 2008 VA examination, he reported 
having intravenous drug use both in service and thereafter.  

At that time, the examiner observed that the Veteran asserted 
that he had been drug-free for 11 years.  However, the 
examiner added that there were numerous positive amphetamine 
test results in his VA records dated in 1998 and 1999.  

The Veteran also asserts that he was initially diagnosed with 
hepatitis C in the 1980's before he began using drugs 
intravenously.  However, there are no medical records 
documenting a positive diagnosis of hepatitis C until 1998.  

Upon VA examination in January 2008, the examiner observed 
that there were no records to corroborate the Veteran's 
assertions that he received a transfusion in service in 
connection with treatment for a wrist laceration.  

Notably, the Veteran did not recall passing out or seeing 
intravenous catheters or hanging blood products.  Hence, the 
physician concluded that there was no credible evidence to 
support these statements.  

Additionally, the VA examiner added that the likelihood of 
transmission from handling bodies with blood was also less 
plausible.  He opined that intravenous drug use was the more 
likely cause of the hepatitis C as this was a very common 
transmission of the disease.  

In a May 2008 addendum note, the VA gastroenterologist noted 
that it was possible that the Veteran acquired his hepatitis 
C in Vietnam, but, without further information, it was not 
possible to identify the exact time frame for when the 
disease was contracted.  

The VA psychiatrist also provided a notation in May 2008 that 
the Veteran was currently infected with Hepatitis C, did not 
have the disease prior to his service in Vietnam, and was not 
screened for the disease upon his return.  Therefore, he 
concluded that it "was possible and likely " that the 
Veteran's hepatitis C was related to his exposure to this 
virus during his military service.  

Finally, a registered nurse prepared a letter for the Veteran 
dated in May 2008.  She reported that the Veteran was 
diagnosed with hepatitis C prior to any intravenous drug use, 
which began in 1988 and continued for only a year.  She 
related that the Veteran informed her that he was initially 
diagnosed with the disease in 1985 or 1986 at the Fresno 
County Health Department where he would sometimes seek 
medical care using either his real name or an alias.  These 
medical records were determined to be unavailable.  Based on 
the Veteran's history, the registered nurse concluded that it 
was most likely that his hepatitis C was related to his 
combat experiences rather than his intravenous drug use.  

Following a thorough review of the record, the Board finds 
the evidence to be in relative equipoise in showing that the 
chronic hepatitis C with liver damage was caused by various 
identified risk factors that included likely exposures to 
contaminated blood during the Veteran's period of active 
service, including in connection with his active duty in the 
Republic of Vietnam.  

This conclusion is based on a full review of the record as 
well as a weighing of the evidence pertaining to the various 
risk factors to which the Veteran may have been exposed in 
service and thereafter.  As noted, this review is limited by 
a rebuilt claims folder that currently does not include any 
actual service treatment records or medical evidence dealing 
with treatment earlier than 20 years after service.  

While the VA examiner in this case could only speculate as to 
the likely cause of the infection, the statement was based on 
his evaluation of conflicting information about the Veteran's 
intravenous drug usage and the VA reviewer's own factual 
assumptions dismissing certain of the claimed risk factors, 
including any due to a blood transfusion in service and 
events that would likely be incident to his participation in 
combat.  

Here, as presented, the Board finds that the hepatitis C 
infection as likely as was the result of exposure in 
connection with certain documented risk factors that included 
events and incidents during the Veteran's service.  

Finally, given the limited evidentiary record, the Board 
affords some probative weight to the actual notation of 
symptoms that would be consistent with the Veteran having had 
a diagnosis of "hepatitis" during service.  There is no 
basis in the record to fully address the significance of this 
information, and the Board cannot fairly ignore the reported 
statement in deciding this case.  

Thus, on this record, and in resolving all reasonable doubt 
in the Veteran's favor, the Board finds that service 
connection for chronic hepatitis C is warranted.  


H. pylori, Ulcerative Colitis and Gastroesophageal Reflux 
Disease

As noted, the service treatment records reportedly showed 
that the Veteran was treated for gastroenteritis in service.  
However, the VA examiner who saw him November 2008 identified 
this episode as being due to an acute infection.  

The earliest treatment reports noted by the Veteran date back 
to 1998, almost 30 years after his discharge from active 
service.  These records note a history of gastroesophageal 
reflux disease, ulcerative colitis (noted to be in remission 
upon VA examination in November 2008) and cocaine dependence.  

However, the VA examination in November 2008 revealed that 
the H. pylori infection had been successfully treated with 
antibiotics and proton pump inhibition.  Subsequent testing 
for the infection also had remained negative.  The VA opined 
that it was less likely that the H. pylori infection had 
anything to do with his gastrointestinal distress in-service.  

The medical evidence in this regard also does not show that 
the Veteran has current disability manifested by 
gastroesophageal reflux that can be linked to his period of 
active service.  The examiner also indicated that the colitis 
was now resolved.  

No competent evidence has been submitted to support the 
Veteran's assertions that the ulcerative colitis was due to 
any event or incident of his period of active service.  

In the absence of any currently disability that can be 
causally linked to service, the claim of service connection 
for peptic ulcer disease due to an H. pylori infection, 
ulcerative colitis and gastroesophageal reflux disease must 
be denied..  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability there 
can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (service connection may not be granted unless 
a current disability exists).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim; hence, the 
reasonable doubt doctrine is not applicable and the appeal 
must be denied.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

Service connection for chronic hepatitis C is granted.  

Service connection for a peptic ulcer due to an H. pylori 
infection and gastroesophageal reflux disease is denied.  


REMAND

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  

For purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was:  
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  

Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c) (2008) (emphasis added).  

The record reflects that the Veteran was seen at a VAMC in 
September 2000 for complaints of right shoulder pain 
following a slip and fall.  The X-ray studies at that time 
revealed no significant abnormality.  

A subsequent MRI in October 2000, however, revealed a partial 
thickness rotator cuff tear with some retraction of the 
supraspinatus myotendinous junction.  Similar findings were 
reported in a December 2000 surgical service treatment note.  
It was also noted at that time that a course of conservative 
measure with non-steroidal anti-inflammatory drugs (NSAID) 
was to be attempted.  

Physical therapy was also offered, but the Veteran declined.  
He was to use the NSAID therapy for three weeks and then 
schedule a follow-up appointment in five weeks for further 
discussions.  He was seen on Orthopedics in January 2001 and 
treatment options, including surgical repair of the shoulder, 
were discussed.  An April 2001 note indicated that the 
Veteran was scheduled for arthroplasty later that month.  It 
is not clear if the surgery was subsequently canceled.  

In a January 2004 letter, Sergio D. Ilic, M.D., reported that 
he first saw the Veteran in May 2001.  He related that the 
Veteran had injured his right shoulder in September 2000 and 
had sought treatment at the VA.  However, no surgical 
treatment was rendered to him.  He performed surgery on the 
Veteran's right shoulder on three occasions:  in June 2001, 
in October 2001, and in May 2002.  

The procedures reportedly did not go well, however; and the 
Veteran sustained a re-tear.  He stated that if the Veteran 
had been treated sooner for his rotator cuff repair, he most 
likely would not have had the irreparable tear that he 
subsequently found.  This statement was not based on a review 
of the record or the treatment that was provided to the 
Veteran as noted.  

Here, given the Veteran's assertions that his right shoulder 
injury was not promptly treated, as well as the statement 
from Dr. Ilic noting additional disability as a result of a 
"delay" in treatment, the Board finds that a VA examination 
with a medical opinion is warranted to properly adjudicate 
the claim under the provisions of 38 U.S.C.A. § 1151 based on 
a full review of the clinical records.  

The Board also observes that it appears that some records 
from the Veteran's private physician were prepared for an 
attorney.  It is unclear from the record whether the Veteran 
has filed a claim under the Federal Tort Claims Act for the 
additional right shoulder disability.  The RO should attempt 
to ascertain whether such suit has been filed, and if so, 
should obtain any disposition of the claim and underlying 
medical records and opinions.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:  

1.  The RO should take appropriate steps 
to obtain all VA treatment reports 
associated with the Veteran's right 
shoulder injury and subsequent treatment 
dated from September 2000 through May 
2001, including a listing of any missed 
or canceled appointments and/or surgical 
procedures scheduled during this time 
period.  

2.  The RO should schedule the Veteran 
for a VA examination by an appropriate 
specialist.  The claims file must be made 
available to, and reviewed by, the 
examiner prior to the requested study.  

After undertaking a complete examination 
of the Veteran and a thorough review of 
the file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that the Veteran 
incurred additional right shoulder 
disability as the result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing hospital 
care, medical or surgical treatment, or 
examination in association with his 
initial right shoulder injury in 
September 2000; or due to an event not 
reasonably foreseeable.  

The examiner should also note if the 
record demonstrates that the Veteran 
failed to follow properly given medical 
instructions while seeking treatment for 
his right shoulder.  The reasons and 
bases for all conclusions and opinions 
should be provided.  

3.  The Veteran should also be afforded 
with an opportunity to submit any records 
or competent evidence prepared in 
conjunction with his claim filed pursuant 
to the Federal Tort Claims Act (through 
appropriate channels, along with any 
underlying medical records or opinions, 
if indicated.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claim in light of all the 
evidence of record.  If any benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


